TEXAS DEPARTMENT OF CRIMINAL JUSTICE - CORRECTIONAL INSTITUTIONS DWISSW'N
                                                                        ISTCOUKTOF APPEALS
                              OFFENDER COMMUNICATION                        Houston,texas
                                   TO OFFICIAL                             MAR 9'206
                                 March 6, 2015                        Christopher a. prine
                                                                     CLERK ( y/1^
To± HONORABLE JANE BLAND, ACTING INDIVIDUALLY, JUSTICE
From:      Offender David Cash Moore, Member, Prison Justice League-
           TDCJ-CID #801362, Volunteer Chaplain's Musician, B'Nei '
           Noach (religious affiliation)
Subject: Appellate case Number:          01-14-00790-CV, Senrick Wilkerson
           v. Ramsey 1 Unit, Trial court case number:           78470-1
           Trial court:       412th Judicial District Court of Brazoria
                              County
           REQUEST FOR ORDER TO PROVIDE ACCESSIBILITY TO FEDERAL
           DEPOSITORY GOVERNMENTAL DOCUMENTS LIBRARY HOLDINGS OF
           TEXAS STATE LIBRARY SYSTEM
           (Cases cited by Justice Jane Bland in order signed
            January 27, 2015, Appellate Cause No. 01-14-00790-CV)
STATE OF TEXAS            §
COUNTY OF BRAZORIA        § offenders Unsworn Declaration in Lieu of Affidavit
I, David Cash Moore, TDCJ-CID #801362, being presently confined in the Ramsey
One Unit, Brazoria County, Texas (Rosharon, TX 77583-7670), declare under
penalty of perjury the following is true and correct:
1. Icame to know the appellant in the above-captioned cause as I am a layman
of the law, having had thousands of hours attendance'during my incarceration,
now over seventeen (17) years. I provide free typing (offenders are allowed
to purchase or obtain from indigent supply supplies for court communications)
as a way to give back to society and as my own personal ministry, (based on my
religious beliefs (see, e.g., asknoah.org) as a Noahide Jew,) and to hone my
business communication skills, inter alia.
2. Texas Dep't of Criminal Justice - Correctional Institutions Division receives
federal funds, on information and belief. The Texas State Law Library is list
ed as a Federal Depository Library Program participant, according to Government
Printing Office ("GPO"), GPO Form 3844 (R6-03) P. 57479-1. A portion of court
costs may be deducted for use/deposit/division into the county law library
programming, or fees deducted for same, on information and belief.
                                                                                 FILED IN
                                   1 of                                 1STCOURT OF APPEALS
                                                                            HOUSTON, TEXAS


                                                                            MAR 13 2015
                                                                       CHRISTOPHER A. PRINE

                                                                     r •«--»/•
'(9**£L*I>* /g/g'? 91 '?/?/ '?&*/ W$ *& (i7hiy ' Xh „„
                                                         f/